Exhibit 10.1

 

[tm2036066d1_ex10-1img002.jpg]

 

November 15, 2020

 

Mr. David L. Wenner

 

Dear Dave:

 

It is with great pleasure that we offer you a position as the Interim President
and Chief Executive Officer of B&G Foods, Inc. (“B&G Foods” or the “Company”) on
the terms and conditions set forth in this letter.

 

Commencement Date: November 15, 2020. Title: Interim President and Chief
Executive Officer. Responsibilities: You will have the duties, responsibilities
and authority normally associated with the offices and positions of president
and chief executive officer of a public company, including, without limitation,
complete operational and management authority with respect to, and complete
responsibility for, the overall operations and day-to-day business and affairs
of the Company.  You will be expected to assist the Company’s Board of Directors
(the “Board”) of in the recruitment of a successor president and chief executive
officer. Reporting: You will report to and serve at the pleasure of the Board.
Location: Parsippany, New Jersey (Corporate Headquarters), it being understood
that your work may be conducted remotely (when appropriate) while the COVID-19
pandemic persists. Base Salary: You will receive an annual base salary of
$1,000,000 (prorated for your period of service), less applicable tax
withholdings, paid in equal installments consistent with the Company’s payroll
practices and payment schedule. Car Allowance: You will receive a car allowance
of $10,000 per year (prorated for your period of service), less applicable tax
withholdings, paid in equal installments consistent with the Company’s payroll
practices and payment schedule. Cell Phone Allowance: You will receive a cell
phone allowance of $600 per year (prorated for your period of service), less
applicable tax withholdings, paid in equal installments consistent with the
Company’s payroll practices and payment schedule. Other Benefits: You will be
eligible to participate in all benefit programs maintained by B&G Foods
(including annual vacation of at least 5 weeks (prorated for your period of
service) and medical, dental, life insurance and disability plans) that may be
provided to the Company’s senior executives from time to time, in accordance
with the terms of such programs and plans. Business Expenses: You will be
reimbursed by the Company for reasonable expenses you incur in connection with
the conduct of the Company’s business, in accordance with the Company’s
generally applicable policy.

 

Quality Foods Since 1889

 





 

 

Mr. David L. Wenner

November 15, 2020

Page 2

 

Non-Employee Director Compensation: You will not receive any compensation as a
Director during your tenure as Interim President and Chief Executive Officer.
Documentation: Upon commencement of your employment, you will be required to
provide appropriate documents as defined by the U.S. Department of Homeland
Security/U.S. Citizenship and Immigration Services to verify that you are
authorized to work in the United Sates.  You will also be required to complete
the appropriate tax withholding forms. Not an Employment Agreement: This offer
letter is an offer of employment and not an employment contract. The employment
relationship between the Company and you is at-will. This means that the
employment relationship: (1) is terminable at the will of either party, (2) is
terminable with or without cause, and (3) is terminable without prior notice.

 

It is our sincere hope that you will accept our employment offer. We look
forward to working with you again.

 

Sincerely,

 

/s/ Scott E. Lerner

 

Scott E. Lerner

Executive Vice President, General Counsel

Secretary and Chief Compliance Officer

 

Accepted:

 

/s/ David L. Wenner   Date: November 15, 2020 David L. Wenner    

 





 

 